Citation Nr: 1213203	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-40 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the income of the Veteran's surviving spouse is excessive for purposes of payment of Department of Veterans Affairs (VA) nonservice-connected death pension benefits. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to December 1945.  He died in May 1992.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises from a decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).  The Hartford, Connecticut RO otherwise has jurisdiction of the claims folder.

In her September 2010 substantive appeal, the appellant requested a Board hearing at the RO.  However, in a subsequent November 2011 communication, her representative withdrew this request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is the Veteran's surviving spouse and does not currently have any dependents.  For 2009, the appellant received in excess of $35,000 in countable income for pension purposes; this amount greatly exceeded the maximum annual pension rate (MAPR) for a surviving spouse with no dependents of $7,933.00.  She has provided no evidence of unreimbursed medical expenses or other deductions from income.



CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of non-service connected pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 to 5107, are not applicable to the instant appeal as it turns on a matter of law and not on the underlying facts or development of the facts, which are not in dispute.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

However, the Board notes that the appellant did receive a VCAA notice letter in March 2009.  This letter generally informed her of the evidence necessary to substantiate her claim and her and VA's responsibilities in claims development.  Also, she was notified of the general manner in which disability ratings and effective dates are assigned, and examples of the types of evidence she could submit, or ask VA to obtain, were also provided.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appellant's claim.   Additionally, the RO notified the appellant that she could submit documentation of the medical expenses that she has incurred in order to offset her countable yearly income for pension purposes.  The Board finds that no further RO action, prior to appellate consideration of the claim, is required. 

II.  Factual Background

The Veteran's death certificate shows that he died in May 1992 at the age of 69.  

In her May 2009 claim, the appellant reported that she received $22,193 per year in gross wages and salary and another $986 per month in Social Security Administration (SSA) benefits.  In a subsequent July 2009 claim form, the appellant reported that she received $22,193 in yearly employment income and $12,303.56 per year in SSA benefits.  Thus, her total gross yearly income was $34,496.  

In a July 2009 decision, the RO denied the appellant's claim for death pension, finding that her yearly income of $34,496 exceeded the maximum annual pension rate (MAPR) of $7,933.00 for a surviving spouse with no dependents.  

In an April 2010 notice of disagreement, the appellant indicated that she felt that as a surviving spouse she should receive a death benefit.  In the past few years, she had lost four of her children after the death of her husband.  She was on a fixed income and her expenses outweighed her income.  Her mortgage payment was $2191 per month, her property taxes were $2500 and her gas and electric bills were $250 per month.  In addition, she had to pay $177 per month in property insurance, along with money for a car loan and monthly medication expenses.  

In a September 2010 statement of the case, the RO reiterated that the appellant's yearly income greatly exceeded the maximum annual pension rate (MAPR) for a surviving spouse with no dependents.  The RO also noted that the appellant had not listed any specific amounts of unreimbursed medical expenses, which can be used to offset a claimant's countable income for pension purposes.  

In a statement accompanying her September 2010 substantive appeal, the appellant noted that the Veteran served the U.S. honorably during World War II and that she was facing hardship.  

III.  Law and Regulations

Under 38 C.F.R. § 3.3, basic entitlement for non-service connected pension exists if the Veteran had qualifying service during a period of war, as is the circumstance in this case, and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable MAPR specified in 38 C.F.R. §§ 3.23, 3.24. 

The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month period following receipt of the income.  38 C.F.R. § 3.271(c). 

In order for the appellant not to have excessive income, it must be determined that the appellant's income is not in excess of the applicable MAPR.  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  As noted in a correspondence letter sent to the appellant in July 2009 regarding the denial of entitlement to nonservice-connected death pension benefits, the applicable MAPR then in effect was $7,933.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B. 

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272 and therefore is included as countable income. Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The evidence of record reflects that effective August 2009, the appellant's countable income for VA purposes was $34,496 and that she did not submit any documentation showing that she had any unreimbursed medical expenses.  Consequently, the appellant's income was greatly in excess of the applicable MAPR of $7,933.  Accordingly, the Board finds that entitlement to nonservice-connected death pension benefits is not warranted due to the excessive amount of the appellant's income.

The Board sympathizes with the appellant's situation of having lost a great number of her family members and having extensive monthly financial obligations.  However, the Board is bound by the applicable law and regulations, which allow for monthly death pension payments only when the appellant has an extremely minimal level of yearly countable income.  Accordingly, the appellant's claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the appellant's income is excessive for purposes of payment of nonservice-connected death pension, entitlement to this benefit is denied.   


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


